Orders, Supreme Court, New York County (Stephen Crane, J.), entered October 19, 1993 and May 26, 1994, which granted plaintiff’s motion to *490disqualify defendants’ attorney and denied defendants’ motion for renewal, respectively, unanimously affirmed, without costs.
Plaintiff met its burden of establishing a substantial relationship between the issues in the instant litigation and the subject matter of the prior representation of plaintiff by defendants’ present attorney, thus warranting disqualification (see, Matter of Prudential Sec. v Wyser-Pratte, 187 AD2d 306, 307). Defendants’ motion for renewal was properly denied for failure to establish that the claimed new evidence was unknown to defendants at the time of the original motion and to offer a valid excuse for not submitting the additional facts upon the original motion (Foley v Roche, 68 AD2d 558, 568). Concur—Rosenberger, J. P., Nardelli, Williams, Tom and Mazzarelli, JJ.